J.A.L.D. v Brightside Academy, Inc. (2020 NY Slip Op 00351)





J.A.L.D. v Brightside Academy, Inc.


2020 NY Slip Op 00351


Decided on January 16, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 16, 2020

Friedman, J.P., Richter, Kern, Singh, JJ.


10789

[*1] J.A.L.D., etc.,	28292/17E Plaintiff-Respondent,
vBrightside Academy, Inc., Defendant-Appellant, The City of New York, et al., Defendants.


Molod Spitz & DeSantis, P.C., New York (Marcy Sonneborn of counsel), for appellant.
The Arce Law Office, PLLC, Bronx (Michael Arce of counsel), for respondent.

Order, Supreme Court, Bronx County (Mitchell J. Danziger, J.), entered June 5, 2019, which, inter alia, denied the motion of defendant Brightside Acadamy, Inc. for summary judgment dismissing the complaint, unanimously reversed, without costs, and defendant's motion granted. The Clerk is directed to enter judgment accordingly.
Plaintiffs commenced this personal injury action to recover for a laceration sustained by the infant plaintiff to his forehead while he was in the care of defendant day care center. Defendant established its prima facie entitlement to summary judgment by demonstrating that it adequately supervised the infant plaintiff and that the subject classroom was in a reasonably safe condition (Stephenson v City of New York, 19 NY3d 1031, 1033 [2012]; Kellman v 45 Tiemann Assoc., 87 NY2d 871, 872 [1995]).
In response, plaintiffs failed to raise an issue of fact as to whether there was adequate supervision or whether the subject classroom was in a reasonably safe condition.
We have considered plaintiffs' other arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 16, 2020
CLERK